DETAILED ACTION
This office action is in response to the application filed on 9/15/2021.  Claim(s) 1-6 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a divisional of application 16/094,908 filed 10/19/2018 now US Patent 11,153,310 which is a 371 of PCT/EP2017/058793 filed 04/12/2017 which claims priority European application 17165277.9 filed 04/06/2017, Indian application 201641013925 filed 04/21/2016, which papers have been placed of record in the file.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 9/15/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Examiner’s Note – Patentably Distinct Subject Matter
The instant application has an extensive family of applications that contain similar, yet patentably distinct subject matter.
Claim Objections
Claim(s) 2 is/are objected to because of the following informalities: The examiner suggests the following corrections:Claim 2:
Insert “an” before “API”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblond et al. (US 2016/0234186 A1), in view of Lehtiniemi et al. (US 2013/0263016 A1) in view of Boerger (US 2015/0168154 A1). 
Regarding claim 1, Leblond teaches:
“A method of localizing a building server within a cloud-based system for monitoring and controlling physical environments (Leblond, Fig. 1A, depicts cloud based building controller with thermostats), the method comprising the steps: 	using a user interface of a cloud-based application module (Leblond, ¶ 45, Cloud Authenticated Site Resource Management (CASRM) application interface interacts with CASRM cloud to register a main controller), the user interface executing on a mobile electronic device (Leblond, Fig. 10F, ¶ 112 and 116, depicts and describes user interface on mobile device to control a building), a graphical representation of a building containing the building server (Leblond, Fig. 10F, ¶ 112 and 116, depicts and describes user interface on mobile device to control the depicted building containing the main controller which is operating as the building server in the client server model with the remaining controller is the building); 	the cloud-based application module (Leblond, ¶ 45, Cloud Authenticated Site Resource Management (CASRM) application interface interacts with CASRM cloud) and 	the project service module associated with the code (Leblond, ¶ 45, activation code is sent to register main controller), and associating, in a memory, the physical building server represented by the device profile with a virtual representation of the building server in the computing cloud (Leblond, ¶ 45-46 describes that the registration of the main controller, i.e., building server, results it its addition to the virtual private network and storage of its information in the CASRM cloud.  Leblond Fig. 10F demonstrates that the information related to the building server includes a virtual representation of the building server and the building itself)”.
	A first embodiment of Leblond does not, but within Leblond, a second embodiment teaches:
	“prompting a user of the mobile electronic device to capture a digital image of a code uniquely identifying the building server (Leblond, ¶ 105-106 main controller displays a QR code which prompts the user to scan the QR code which contains encoded within, the controller identification number); 	the cloud-based application module extracting the code uniquely identifying the building server from the captured digital image (Leblond, ¶ 105-106, user device scans the verification code and extracts the data within which includes the controller identification number), and transmitting the extracted code along with a building server ID of the building server (Leblond, ¶ 106 depicts the post message containing the controller ID and the verification auth code) to a project service module executing on a computing cloud of the cloud-based system (Leblond, Fig. 3 and ¶ 106 the message is sent to the CASRM server residing in the CASRM cloud);
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of multiple embodiments of Leblond, to modify the first embodiment of Leblond teaching the registration of a new main controller which includes an activation code to include the process to retrieve a QR verification code from the main controller as taught in an additional embodiment of Leblond.  The motivation to do so constitutes applying a known technique (i.e., device registration using a code) to known devices and/or methods (i.e., QR code activation and authorization) ready for improvement to yield predictable results.   Further, the reason that would have prompted a person of ordinary skill in the relevant field to combine the elements would be to provide a convenient method to access the code for activation.
 	Leblond does not, but in related art, Lehtiniemi teaches:
	“select a graphical representation of a building (Lehtiniemi, Figs. 4A-D and 5, as well as ¶ 56, 88-90, and 99-100 depict digital graphical images of buildings that are selectable through a user interface by a user)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings Leblond and Lehtiniemi, to modify the first building server registration process of Leblond to include the user selectable building graphic in a user interface as taught in Lehtiniemi.  The motivation to do so constitutes applying a known technique (i.e., building server registration process) to known devices and/or methods (i.e., user interface implementation choices including building images) ready for improvement to yield predictable results.  Further, the reason that would have prompted a person of ordinary skill in the relevant field to combine the elements would be to provide an aesthetic means to select a building server in the user interface as opposed to simply a word representation of a building server.
	Leblond in view of Lehtiniemi does not, but in related art, Boerger teaches:
	“retrieving, from a memory, a device profile (Boerger, ¶ 102 teaches retrieving a device profile of a building server based on matching a building identifier to a communication address in the building data)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings Leblond, Boerger, and Lehtiniemi, to modify the first building server registration process of Leblond and Lehtiniemi to include the method to retrieve a device profile for a building server as taught in Boerger.  The motivation to do so constitutes applying a known technique (i.e., building server registration process) to known devices and/or methods (i.e., retrieve a device profile for a building server) ready for improvement to yield predictable results.  Further, the reason that would have prompted a person of ordinary skill in the relevant field to combine the elements would be to provide a convenient method to access the code for activation.  Further, the reason that would have prompted a person of ordinary skill in the relevant field to combine the elements would be to provide basic memory access capabilities for the profile information which is how computers typically function.


Regarding claim 2, Leblond, in view of Lehtiniemi in view of Boerger  teaches:
“The method of claim 1 (Leblond, in view of Lehtiniemi in view of Boerger  teaches the limitations of the parent claim as discussed above), further comprising the step of: 	the building server announcing its presence to the computing cloud (Leblond, ¶ 45, main controller sends registration request 134 to CASRM cloud 136) by invoking API exposed by a cloud-based application module for at least this purpose (Leblond, ¶ 45 Ln. 1-9 teaches user 102 may set up a new main controller 126 to an application interface linked to CASRM cloud.  Leblond, ¶ 236 specifically refers to an API for discrete component communication), the announcement comprising transmission of device information, the device information comprising the building server ID (Leblond, ¶ 45, registration request 134 includes GPS location information of the controller and  the controller ID which is the building server ID in the server client model of the main controller and the unit controllers)”.

Regarding claim 3, Leblond, in view of Lehtiniemi in view of Boerger  teaches:
“The method of claim 1 (Leblond, in view of Lehtiniemi in view of Boerger  teaches the limitations of the parent claim as discussed above), wherein the code uniquely identifying the building server is a QR code (Leblond, ¶ 105-106 main controller displays a QR code which prompts the user to scan the QR code which contains encoded within, the controller identification number)”.

Regarding claim 4, Leblond, in view of Lehtiniemi in view of Boerger  teaches:
“The method of claim 1 (Leblond, in view of Lehtiniemi in view of Boerger  teaches the limitations of the parent claim as discussed above), further comprising the steps of: 	the building server transmitting a signal indicative of registration initiation (Leblond, ¶ 45, main controller sends registration request 134 to CASRM cloud 136), the signal comprising the building server ID (Leblond, ¶ 45, registration request 134 includes GPS location information of the controller and  the controller ID which is the building server ID in the server client model of the main controller and the unit controllers); and 	a device registration module associated with the computing cloud, receiving the signal (Leblond, ¶ 45, the CASRM cloud receives the registration request), and upon successful registration of the building server with the computing cloud, transmitting one or more connection settings, the connection settings comprising at least an address for further communications with the computing cloud (Leblond, ¶ 46, after successfully authenticating the user registering the main controller, the main controller is added to the VPN and sent a response with the VPN information), and credentials for the building server to use in said communications (Leblond, ¶ 146 and 148 disclose that the secure communication between the main controller and the CASRM cloud server are performed using secure cryptographic communications which would have to be shared with the main controller for these two entities to interact)”.

Regarding claim 5, Leblond, in view of Lehtiniemi in view of Boerger  teaches:
“The method of claim 4 (Leblond, in view of Lehtiniemi in view of Boerger  teaches the limitations of the parent claim as discussed above), further comprising: 	the building server receiving the one or more connection settings from the device registration module (Leblond, ¶ 46, registration response is sent to the main controller acting as the building server), and initiating a secure connection with the computing cloud (Leblond, ¶ 44-46 when main controller is registered with the CASRM cloud it is created as a virtual private node within the virtual private cloud which is secure)”.

Regarding claim 6, Leblond, in view of Lehtiniemi in view of Boerger  teaches:
“The method of claim 2 (Leblond, in view of Lehtiniemi in view of Boerger  teaches the limitations of the parent claim as discussed above), further comprising: 	the project service module of the computing cloud updating a memory to indicate the presence of the building server (Leblond, ¶ 46, main controller is added to the virtual private cloud and its database within the CASRM cloud) to other application modules associated with the computing cloud (Leblond, ¶ 58, and 63-64 teach the intended use statement “to indicate” where other application can request information about devices within the CASRM cloud)”.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435